Title: To James Madison from William Lee, 10 November 1813
From: Lee, William
To: Madison, James


        
          Sir.
          Bordeaux November 10th. 1813.
        
        I beg leave to inclose a receipt for two cases containing one hundred bottles of the best Wine which I shipped for you on board the Schooner Engineer Capt. Dillingham bound to Newyork. The wines which I sent so long ago to Cherbourg to go in the Hornet Capt. Jones I have ordered here. The carriage of them from that place to this will cost but about 15. francs the hundred weight and I am in hopes as they are on their way that they will arrive in season to be shipped in the Criterion as the Captain of that vessel has offered to take them free of freight which is very friendly on his part as freight is very high at this moment say One hundred and twenty Dollars per Ton.
        It is with the greatest pleasure we have heard through the gazettes of the restoration of your health which may God preserve for many years. With the highest respect and most Sincere attachment I am Sir—Your devoted humble Servant.
        
          Wm Lee
        
      